Citation Nr: 0012390	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for Baker's cyst of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active military service from December 1978 
to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
continued the noncompensable (zero percent) rating for the 
veteran's right knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee impairment is manifested by a 
history of injury with scant evidence of Baker's cyst. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
Baker's cyst of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31, 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reveals that the RO granted service connection for 
Baker's cyst of the right knee by August 1991 rating 
decision, and assigned it a zero percent rating, effective 
April 9, 1991, the date of receipt of the claim therefor.  
38 U.S.C.A. § 5110(a).  That decision was based on evidence 
of treatment in service for swelling and pain in the right 
knee and clinical findings from a June 1991 VA medical 
examination of probable Baker's cyst of the right knee.  

VA outpatient records for treatment from October 1996 to 
October 1997 reveal, in pertinent part, complaints of pain in 
the right knee.  A November 1996 outpatient record discloses 
a history of right knee pain, no motor or sensory deficits, 
and relief with orthopedic treatment.  A January 1997 medical 
record discloses no crepitus, right knee range of motion from 
zero to 120 degrees, no ligamentous instability or effusion.  
The pertinent diagnosis was right knee pain.

VA medical examination in May 1998 revealed subjective 
complaints of continuing difficulties with the right knee.  
Reportedly, her reatment consisted initially of 
nonsteroidals, and currently she uses Tylenol and a soft 
right patellar brace.  Objective clinical findings on 
examination revealed no evidence of atrophy as the thighs 
were equal, bilaterally; right knee motion was from zero to 
130 degrees of flexion, and ligamentous support medially and 
laterally was satisfactory, both on extension and at 
30 degrees of flexion.  There was some grating beneath the 
right patella, but no crepitation was noted.  Fullness in the 
popliteal fossa suggested a possible Baker's cyst.  The 
anterior cruciate ligament was normal on testing.  The 
diagnosis was "[h]istory of injury, right knee, with scan[t] 
evidence of baker's cyst , presently showing clinical 
evidence of apparent osteoarthritis."  Follow-up x-ray study 
of the right knee revealed no abnormality.

Analysis

Based on assertions of increased disability of her service-
connected right knee, this veteran has established a well-
grounded claim.  Proscelle v. Derwinski, 1 Vet. App. 629 
(1992).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The veteran's service-connected Baker's cyst of the right 
knee is rated currently by analogy under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to other 
impairment of the knee.  Under such criteria, a 10 percent 
rating is warranted for slight knee impairment (recurrent 
subluxation or lateral instability).  A 20 percent rating 
contemplates moderate impairment and a maximum, 30 percent 
rating is warranted for a severe knee impairment from 
recurrent subluxation or lateral instability.

The Board acknowledges that the assignment of a particular 
diagnostic code depends entirely on the facts of a specific 
case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  The 
veteran is entitled to be rated under the diagnostic code, 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  A change in the 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); see also Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1999).  When there is evidence 
of dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (1999).

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  Evaluations for limitation of 
extension of the knee are assigned as follows: extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).  Normal range of knee 
motion is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

Applying the above criteria to the facts in this case, the 
Board concludes that the criteria for a compensable 
evaluation for Baker's cyst of the right knee have not been 
met.  As stated above, under the relevant rating criteria, a 
10 percent disability rating is warranted for slight 
impairment (recurrent subluxation or lateral instability) of 
the knee.  Here, the veteran has reported increasing pain 
during changes in the weather and an inability to rise from a 
stooped position.  Also, she has asserted she had to leave 
her job due to her limitations in bending and stooping.  

Nonetheless, on VA medical examination in May 1998, the 
examiner noted satisfactory ligamentous support medially and 
laterally, both on extension and on 30 degrees flexion.  The 
diagnosis was a history of injury with scant evidence of 
Baker's cyst.  A follow-up x-ray study of the right knee 
revealed no abnormality.  Thus, a compensable rating for her 
right knee disability is not shown to be warranted as there 
are no signs of instability or subluxation, and there is no 
evidence of disuse atrophy, as both of her thighs are equal 
in circumference by measurement.

Based on the foregoing, the Board finds that the veteran's 
disability picture of right knee impairment does not more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 5257.  Again, there is no objective medical 
evidence of even slight right knee impairment due to 
recurrent subluxation or lateral instability.  Furthermore, 
her disability picture does not more nearly approximate the 
rating criteria for a compensable evaluation under any other 
diagnostic codes for right knee disability.  As noted, during 
the 1998 VA medical examination, active extension was from 
zero to 130 degrees of flexion.  Thus, under Diagnostic Codes 
5260 and 5261 a compensable rating is not warranted.  
Moreover, there was no evidence of ankylosis or dislocation 
of cartilage such that Diagnostic Codes 5256 or 5258 would 
apply.  

While the Board recognizes the veteran's complaints of pain 
and problems with bending and stooping, there is no objective 
evidence of record to support or substantiate such impairment 
to the extent required for a compensable evaluation.  
Additionally, with respect to her assertions that she left 
her job due to her right knee disability, she has not 
provided any specifics or confirmation from her former 
employer to this effect, despite the RO's February 1999 
invitation to secure such evidence to verify her claimed 
occupational impairment.  In doing so, the RO adequately put 
her on notice that more evidence was required to support her 
claim.  The duty to assist is not always a one-way street, 
and she cannot remain passive in those circumstances where 
she may or should have information that is essential in 
support of her claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In view of the fact that she has not 
submitted evidence of medical training, skills, or 
qualifications to render her statements medically competent, 
her allegations alone are not competent evidence in support 
of her claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Therefore, the current zero percent rating is appropriate in 
this case in that the pertinent rating criteria more nearly 
approximate the symptomatology associated with the veteran's 
Baker's cyst of the right knee.


ORDER

A compensable evaluation for Baker's cyst of the right knee 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

